Action to recover broker’s commissions. The order appealed from grants plaintiff's motion to examine before trial a witness who was the agent of the defendant corporation, a son of its president, and owner with another of all its stock, at the time the transactions involved in the action took place. Order affirmed, with $10 costs and disbursements, the examination to proceed on five days’ notice. (Mazzetti Gorp. v. Blank [No. 2], 231 App. Div. 737; Laruffa V. Astarita, 264 App. Div. 785; Farber v. BeBruin, 253 App. Div. 909; Be Luca v. Kerwin, 239 App. Div. 850; Amsterdam V. Mandel, 273 App. Div. 895.) Lewis, P. J., Carswell, Johnston, Adel and Wenzel, JJ., concur. [190 Mise. 700.] [See post, p. 1008.]